Citation Nr: 0810051	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-19 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle sprain, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1989 to March 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of a right ankle sprain and assigned 
a 10 percent disability rating.  A timely appeal was noted 
with respect to that rating.

The Board notes that the veteran requested a hearing before 
the Board in April 2004.  However, in correspondence dated 
May 2004, he withdrew that request.  Thus, the matter has 
been certified to the Board for decision.


FINDINGS OF FACT

1.  The veteran's service connected residuals of a right 
ankle sprain with arthritis are manifested by dorsiflexion to 
20 degrees and plantar flexion to 45 degrees.

2.  There is no evidence of ankylosis of the right ankle.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right ankle sprain with arthritis have not 
been met.  38  U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§  3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic  Code 5271 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated January 2007, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for a higher initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In January 
2007, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  The veteran advised in correspondence dated 
April 2006 and January 2007 that he had nothing further to 
submit.  

The Board notes that fully satisfactory notice was not 
delivered until after the claim was originally adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in June 2007.  The veteran was able to 
participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Increased Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

Because this appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Traumatic arthritis substantiated by X-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Under DC 5003, degenerative 
arthritis or osteoarthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Disability evaluation for limitation of motion of the ankle 
is found under Diagnostic Code 5271.  Diagnostic Code 5271 
provides a 10 percent disability evaluation for "moderate" 
limited motion of an ankle and a maximum evaluation of 20 
percent for "marked" limited motion.  38 C.F.R. § 4.71a, DC 
5271.  Normal range of motion of the ankle is dorsiflexion to 
20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 
4.71a.    

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).


Analysis

On review, the Board finds an evaluation in excess of 10 
percent for residuals of a right ankle sprain with arthritis 
is not warranted.

On VA examination in May 2003, no limitation of motion of the 
right ankle was shown.  Ankle dorsiflexion was 20 degrees and 
plantar flexion was 45 degrees.  Since May 2003, no evidence 
has been submitted that shows an increase in the severity of 
the veteran's symptoms.  As there was normal range of motion 
on VA examination and no evidence of an increase in severity 
since then, entitlement to an increased rating on the basis 
of limitation of motion of the ankle has not been shown.  
38 C.F.R. § 4.71a, DC 5271.

The veteran is receiving the maximum allowable, 10 percent, 
under DC 5010-5003 for traumatic arthritis of the right 
ankle.  Thus, entitlement to an increased rating on the basis 
of traumatic arthritis is not warranted.  38 C.F.R. § 4.71a , 
DC 5010-5003.  

There is no basis for a rating in excess of 10 percent based 
on limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet.App. 80 (1997). 

Higher alternative ratings are offered under other diagnostic 
codes, such as DCs 5270 and 5272.  However, the medical 
evidence does not demonstrate ankylosis of ankle or 
subastragalar or tarsal joint.  Nor is an increased rating 
available under DC 5273, as the evidence does not show 
malunion of the os calcis or astralagus.  The medical 
evaluations of the veteran's ankle do not indicate 
astragalectomy under DC 5274; thus, entitlement to an 
increased rating under that DC has not been shown. 



The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected ankle disorder presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

The Board has also considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's service connected 
ankle disorder has warranted no more than a 10 percent rating 
since March 2002, the effective date of the grant of service 
connection. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his  
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher initial evaluation for service 
connected residuals of a right ankle sprain with arthritis.  
Thus, the preponderance of the evidence is against the 
veteran's increased initial evaluation claim.  Gilbert v. 
Derwinski, 1  Vet. App. 49, 54-56 (1990). 








ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle sprain, to include arthritis, is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


